Citation Nr: 1339705	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for schizoid and passive dependent personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1982.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested for the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and depression, and the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a schizoid and passive dependent personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for tinnitus loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a schizoid and passive dependent personality disorder have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

With regard to the issues of service connection for hearing loss, tinnitus and depression, as well as the new and material evidence claim for service connection for a schizoid and passive dependent personality disorder, prior to the promulgation of a decision by the Board, the Veteran, by way of his representative, indicated that he wished to withdraw his appeal.  Specifically, the Veteran's representative submitted a statement from the Veteran in November 2013 clearly indicating that the Veteran requested to have his pending appeal withdrawn.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, depression, and the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a schizoid and passive dependent personality disorder.  Therefore, the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.

The appeal for entitlement to service connection for depression is dismissed.

The appeal for as to whether new and material evidence has been received to reopen the claim of entitlement service connection for a schizoid and passive dependent personality disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


